748 N.W.2d 881 (2008)
Latif Z. ORAM a/k/a Randy Z. Oram, Plaintiff/Counter-Defendant/Counter-Plaintiff-Appellant, and
O.B. Properties Limited Partnership, Plaintiff/Counter-Defendant/Counter-Plaintiff/Third-Party Defendant, and
O.B. Properties and Jam Sound Specialist, Inc., Plaintiffs/Counter-Defendants/Counter-Plaintiffs/Third-Party Plaintiffs,
v.
John ORAM and Gary Oram, Defendants/Counter-Plaintiffs/Counter-Defendants-Appellees, and
International Outdoor, Inc., Vision Properties, Inc., Discount Paging Company, Inc., and Future Vision Properties, LLC, Third-Party Defendants, and
Armand Velardo, S. Haddad, and Bradley Lambert, Intervening Plaintiffs, and
Harry Cendrowski, Intervening Plaintiff-Appellee.
Docket No. 134670. COA No. 267077.
Supreme Court of Michigan.
May 29, 2008.
On order of the Court, the motion for reconsideration of this Court's April 11, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER and CORRIGAN, JJ., would grant reconsideration.